IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-11011
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CHRISTINA JANE HERNANDEZ,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                      USDC No. 3:02-CR-130-All-H
                         --------------------
                            March 21, 2003

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Christina Jane Hernandez pleaded guilty to one count of

aiding and abetting the transportation of illegal aliens.

Hernandez now appeals her sentence following the district court’s

revocation of her probation.     She first contends that the

district court acted unreasonably by sentencing her to five years

in prison.     Because she did not object to her sentence, the

plain-error standard of review applies to this issue.        See United


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-11011
                                -2-

States v. Phipps, __ F.3d __, 2003 WL 123841 at *12 (5th Cir.

Jan. 15, 2003, No. 02-10102).    Hernandez has not shown that the

district court erred in sentencing her, as she has not shown that

her sentence was illegal or unreasonable.     See United States v.

Pena, 125 F.3d 285, 287 (5th Cir. 1997).    Accordingly, she has

not met the plain-error standard.

     Hernandez next argues that the district court erred by

basing her sentence upon its conclusion that she needed

rehabilitation and by sentencing her in excess of her original

guidelines sentencing range.    These arguments are, as she

concedes, foreclosed by our precedent.     See United States v.

Pena, 125 F.3d 285, 287 (5th Cir. 1997); United States v.

Giddings, 37 F.3d 1091, 1097 (5th Cir. 1994).

     Hernandez has not shown that the district court erred in

revoking her probation and sentencing her to five years in

prison.   Accordingly, the judgment of the district court is

AFFIRMED.